       Case 6:19-bk-12408-MH Doc 42 Filed 06/20/19 Entered 06/20/19 12:39:53                                           Desc
                           van23:DismFail341(OptionB) Page 1 of 1

                                         United States Bankruptcy Court
                                           Central District of California
                                         3420 Twelfth Street, Riverside, CA 92501−3819

                 ORDER AND NOTICE OF DISMISSAL FOR FAILURE TO APPEAR
                            AT 341(a) MEETING OF CREDITORS
     DEBTOR INFORMATION:                                                           BANKRUPTCY NO. 6:19−bk−12408−MH
     INNOCENTI, LLC
     fdba Atlantic Funding, fdba Medallion Capital Financial                  CHAPTER 7
     Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): N/A
     Employer Tax−Identification (EIN) No(s).(if any): 80−1933821
     Debtor Dismissal Date: 6/20/19


     Address:
     571 BIRCH STREET
     LAKE ELSINORE, CA 92530


The above debtor(s) has FAILED TO APPEAR for examination at the initial Section 341(a) meeting of creditors and any
continuance thereof:
It is ordered:

1)     The case is dismissed.

2)     The automatic stay is vacated.

3)     Any discharge entered in this case is vacated.

4)     The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues
       arising under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                 For The Court,
Dated: June 20, 2019                                                             Kathleen J. Campbell
                                                                                 Clerk of Court




Form van23b−odmwab Rev. 06/2017                                                                                            42 / MAL
